Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the amendment filed on 08/18/2022. Claim 13 is cancelled and claims 1-12 and 14-21 are pending and have been considered below.

2.	The objection to Claims 2-9, 14-17 and 21 are moot pursuant to amendments.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4, 6-7 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaudie et al. (US 2015/0317569).

Claim 1. Renaudie discloses a mobile communications device comprising: (a) an image capture device operative to capture a photographic image (item 92, fig. 2); (b) a screen (mobile device 20 touch screen, fig. 2); (c) a telecommunications interface (item 82, fig. 2); (d) a data storage device arranged to store program instructions (mass storage 46, fig.2); and (e) a processor operatively coupled to the image capture device, the screen, the telecommunications interface, and the data storage device (CPU 40, fig. 2); wherein the program instructions are operative, when executed by the processor, to cause the processor:
to receive at least one photographic image captured by the image capture device ([0055]);
in the case of a said photographic image which includes at least one code image encoding travel data and without accessing an external data source, to recognize the at least one code image and extract the travel data (..visual elements are extracted from the captured image, e.g., by visual elements extraction module 124, along with OCR module 102, image analysis module 104 and natural language processing module 106, to generate sets of text elements and image elements (the latter of which may also be referred to as sub-scenes) extracted from the captured image and associated with the captured visual scene) ([0056])..( devices 12, 14, 20, 22, and/or visual booking system 16, may access additional services, e.g., a travel product search system 24, one or more travel offer databases 26, and/or one or more cloud computing services 28) ([0027] [the verb may expresses a possibility or probability which is not necessarily the case])…(visual elements may be detected as incorporating a particular travel provider or travel agency logo, or even incorporating QR or barcodes providing web links to a travel-related entity or even to a particular offer) ([0127])..( A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify, via image matching, OCR, and/or GPS data for the image, a travel-related entity associated with the offer) ([0133]);
to present to a user on the screen a graphical user interface incorporating at least a portion of the travel data (The ranked locations are then received and displayed by the wearable or mobile device in block 228…the user may be presented with a ranked list of multiple locations for selection by the user) ([0057]);
to receive a user selection (the user location selection may be received from the user and returned to the visual booking system (block 230). For example, a user may touch a button or touch sensitive surface to confirm a location selection) ([0058]);
without accessing an external data source to determine a fare amount using the travel data and the user selection (devices 12, 14, 20, 22, and/or visual booking system 16, may access additional services, e.g., a travel product search system 24, one or more travel offer databases 26, and/or one or more cloud computing services 28) ([0027] [the verb may expresses a possibility or probability which is not necessarily the case]) (a first recommendation in the search results may be displayed, e.g., a set of connected flights for outbound and inbound travel and an associated price for the trip may be displayed as an overlay in the visual scene) ([0100]-[0101]); and to control the telecommunications interface to transmit a payment instruction for the determined fare amount ([0102]). 

Claim 4. Renaudie discloses a mobile communications device according to claim 1, wherein the program instructions are operative to cause the processor to perform the steps of recognition of the code image and extraction the travel data therefrom, on the assumption that the code image is a quick response (QR) code encoding the travel data (visual elements may be detected as incorporating a particular travel provider or travel agency logo, or even incorporating QR or barcodes providing web links to a travel-related entity or even to a particular offer) ([0127])..( A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify, via image matching, OCR, and/or GPS data for the image, a travel-related entity associated with the offer) ([0133]).

Claim 6. Renaudie discloses a mobile communications device according to claim 1, wherein, in the case that the travel data encodes location data identifying a plurality of travel locations, the program instructions are operative to cause the processor to display the GUI in a form which permits the user to select one of the travel locations, and to receive a user selection of at least one of the travel locations as a destination ([0106]) (..If a user action is received, however, control passes to block 418 to handle the user action, prior to returning control to block 402) ([0120]).

Claim 7. Renaudie discloses a mobile communications device according to claim 6, wherein, in the case that the fare data indicates fare amounts between pairs of the travel locations, the program instructions are operative to cause the processor to determine the fare amount as a fare amount specified by the travel data for travel from a source which is one of the travel locations, to the selected destination ([0106]).

Claim 18. Renaudie discloses a method for providing travel data to a user, the travel data comprising fare data indicating a fare amount for travel along a transport route, the method comprising: extracting the travel data from a database (The visual booking system may extract a number of types of information about the offer that is the subject of the poster) ([0133]); encoding the travel data within a code image, wherein a user device is capable of retrieving the travel data from the code image without accessing an external data source (A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify) ([0133]).. (devices 12, 14, 20, 22, and/or visual booking system 16, may access additional services, e.g., a travel product search system 24, one or more travel offer databases 26, and/or one or more cloud computing services 28) ([0027] [the verb may expresses a possibility or probability which is not necessarily the case]); and displaying the code image (fig. 12, item 486). 

Claim 19. Renaudie discloses a method according to claim 18, wherein the code image is displayed at a travel location along the transport route (fig. 12). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-3, 8-11, 14-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie et al. (US 2015/0317569) in view of Garcia Ruano et al. (US 2006/0224470).

Claim 2. Renaudie discloses a mobile communications device according to claim 1, wherein the telecommunication interface is a mobile telephone interface (item 412, fig. 10), and wherein the program instructions are operative to cause the processor to control the telecommunications interface to transmit the payment instruction ([0102]) Renaudie fails to explicitly disclose by transmitting telephony data over a Global System for Mobile Communications (GSM) communication channel of a telecommunication network.
However, Garcia discloses by transmitting telephony data over a Global System for Mobile Communications (GSM) communication channel of a telecommunication network (..allow exchanging messages using the USSD strings employed over the GSM network) ([0144]-[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology.

Claim 3. Renaudie and Garcia disclose a mobile communications device according to claim 2, Garcia further discloses wherein the payment instruction is a USSD code ([0144]). One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology, thereby facilitating secure transaction.

Claim 8. Renaudie discloses a mobile communications device according to claim 1, wherein the program instructions are operative to cause the processor to determine the fare amount from the travel data and the user selection (a first recommendation in the search results may be displayed, e.g., a set of connected flights for outbound and inbound travel and an associated price for the trip may be displayed as an overlay in the visual scene) ([0100]-[0101])  but fails to explicitly disclose when the communications device is offline. However, Garcia discloses (..allow exchanging messages using the USSD strings employed over the GSM network) ([0144]-[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology.

Claim 9. Renaudie discloses a mobile communications device according to claim 1 wherein, upon the processor extracting the travel data, the travel data is stored within the communications device, and upon receiving the user selection ([0096],[0097]), the processor is arranged to extract the travel data from storage and determine the fare amount (a first recommendation in the search results may be displayed, e.g., a set of connected flights for outbound and inbound travel and an associated price for the trip may be displayed as an overlay in the visual scene) ([0100]-[0101])  but fails to explicitly disclose while the communications device is offline. However, Garcia discloses (..allow exchanging messages using the USSD strings employed over the GSM network) ([0144]-[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology.

Claim 10. Renaudie discloses a method performed by a mobile communications device, the method comprising:
(a) an image capture device of the mobile communications device capturing at least one photographic image which includes at least one code image encoding travel data ([0055]) ..( A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify, via image matching, OCR, and/or GPS data for the image, a travel-related entity associated with the offer) ([0133]);
(b) identifying the at least one code image in the photographic image (..visual elements are extracted from the captured image, e.g., by visual elements extraction module 124, along with OCR module 102, image analysis module 104 and natural language processing module 106, to generate sets of text elements and image elements (the latter of which may also be referred to as sub-scenes) extracted from the captured image and associated with the captured visual scene) ([0056]);
(c) extracting the travel data from the at least one code image without accessing an external data source (A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify, via image matching, OCR, and/or GPS data for the image, a travel-related entity associated with the offer) ([0133]) ( devices 12, 14, 20, 22, and/or visual booking system 16, may access additional services, e.g., a travel product search system 24, one or more travel offer databases 26, and/or one or more cloud computing services 28) ([0027] [the verb may expresses a possibility or probability which is not necessarily the case]);
(d) presenting a graphical user interface to a user on a screen of the mobile communication device, the graphical user interface incorporating at least a portion of the travel data (The ranked locations are then received and displayed by the wearable or mobile device in block 228…the user may be presented with a ranked list of multiple locations for selection by the user) ([0057]);
(e) receiving user data input to make a selection (the user location selection may be received from the user and returned to the visual booking system (block 230). For example, a user may touch a button or touch sensitive surface to confirm a location selection) ([0058]);
(f) without accessing an external data source determining a fare amount using the travel data and the user selection (devices 12, 14, 20, 22, and/or visual booking system 16, may access additional services, e.g., a travel product search system 24, one or more travel offer databases 26, and/or one or more cloud computing services 28) ([0027] [the verb may expresses a possibility or probability which is not necessarily the case])…(a first recommendation in the search results may be displayed, e.g., a set of connected flights for outbound and inbound travel and an associated price for the trip may be displayed as an overlay in the visual scene) ([0100]-[0101]); and (g) controlling a telecommunications interface of the mobile communication device to transmit a payment instruction for the determined fare amount ([0102]).
Renaudie does not explicitly disclose in an offline mode. However, Garcia discloses (..allow exchanging messages using the USSD strings employed over the GSM network) ([0144]-[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology.
and 

Claim 11. Renaudie and Garcia disclose a method according to claim 10, Garcia further discloses wherein the payment instruction is sent over a telephone communication channel by transmitting telephony data over a Global System for Mobile Communications (GSM) communication channel of a telecommunication network (allow for exchanging messages using the USSD strings employed over the GSM network) ([0144], [0145]). One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology, thereby facilitating secure transaction.

Claim 14. Renaudie discloses a mobile communications device according to claim 1, but fails to explicitly disclose wherein the program instructions are operative to cause the processor to control the telecommunications interface to transmit the payment instruction by transmitting telephony data over a telephone communication channel.
However, Garcia discloses wherein the program instructions are operative to cause the processor to control the telecommunications interface to transmit the payment instruction by transmitting telephony data over a telephone communication channel ([0144]-[0145]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology, thereby facilitating secure transaction.

Claim 15. Renaudie and Garcia disclose a mobile communications device according to claim 14, Renaudie further discloses wherein the program instructions are operative to cause the processor to perform the steps of recognition of the code image and extraction the travel data therefrom, on the assumption that the code image is a quick response (QR) code image encoding the travel data (visual elements may be detected as incorporating a particular travel provider or travel agency logo, or even incorporating QR or barcodes providing web links to a travel-related entity or even to a particular offer) ([0127])..( A QR code 486 may be used to obtain a link to the offer, and a travel-related entity logo 488 may be used to identify, via image matching, OCR, and/or GPS data for the image, a travel-related entity associated with the offer) ([0133]).

Claim 17. Renaudie and Garcia disclose a mobile communications device according to claim 14, Renaudie further discloses wherein, in the case that the travel data includes location data identifying a plurality of travel locations, the program instructions are operative to cause the processor to display the GUI in a form which permits the user to select one of the travel locations, and to receive a user selection of at least one of the travel locations as a destination ([0106]) (..If a user action is received, however, control passes to block 418 to handle the user action, prior to returning control to block 402) ([0120]). 

Claim 21. Renaudie discloses a mobile communications device according to claim 1, but fails to explicitly disclose wherein the payment instruction is a USSD code. However, Garcia discloses wherein the payment instruction is a USSD code ([0144]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to allow operation with different mobile telephone networks that employ the GSM (Global System Mobile) technology.
7.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie et al. (US 2015/0317569) in view of Vemury et al. (US 2017/0332485).

Claim 5. Renaudie discloses a mobile communications device according to claim 1, Renaudie further discloses wherein the program instructions are operative to cause the processor to extract the travel data from the code image (The visual booking system may extract a number of types of information about the offer that is the subject of the poster) ([0133]) but fails to explicitly disclose on the assumption that the travel data is encoded in a comma-separated values (CSV) format. However, Vemury discloses travel data is encoded in a comma-separated values (CSV) format ([0041]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to help in maintaining better data retrieval and display.

8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie et al. (US 2015/0317569) in view of Edakunni et al. (US 2018/0165783).

Claim 20. Renaudie discloses a method according to claim 18, but fails to explicitly disclose wherein the travel data comprises location data identifying a plurality of travel locations along the transport route, and wherein the fare data indicates fare amounts for travel along the transport route to ones of the travel locations. 
However, Edakunni discloses wherein the travel data comprises location data identifying a plurality of travel locations along the transport route, and wherein the fare data indicates fare amounts for travel along the transport route to ones of the travel locations ([0029], [0032]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to help generate optimal revenue for transportation systems.

9.	Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie et al. (US 2015/0317569) in view of Garcia Ruano et al. (US 2006/0224470) and further in view of Vemury et al. (US 2017/0332485).

Claim 12. Renaudie and Garcia Ruano disclose a method according to claim 10, Renaudie further discloses wherein the code image is a quick response (QR) code image (item 486, fig. 12) but fails to explicitly disclose encoding the travel data in a comma-separated values (CSV) format.
However, Vemury discloses encoding the travel data in a comma-separated values (CSV) format ([0041]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to help in maintaining better data retrieval and display.
Renaudie further discloses wherein the travel data encodes location data identifying a plurality of travel locations, and wherein the user selection comprises selecting at least one of the travel locations as a destination ([0106]) (..If a user action is received, however, control passes to block 418 to handle the user action, prior to returning control to block 402) ([0120]). 

Claim 16. Renaudie and Garcia Ruano disclose a mobile communications device according to claim 14, Renaudie further discloses wherein the program instructions are operative to cause the processor to perform the step of extraction of the travel data from the code image (The visual booking system may extract a number of types of information about the offer that is the subject of the poster) ([0133]) but fails to explicitly disclose on the assumption that the travel data is encoded in a comma-separated values (CSV) format. However, Vemury discloses travel data is encoded in a comma-separated values (CSV) format ([0041]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Renaudie. One would have been motivated to do so to help in maintaining better data retrieval and display.

Response to Arguments
10.	Applicant’s arguments and amendments filed on 08/18/2022 have been fully considered but are moot in light of new ground of rejection(s).

(Note: The Examiner appreciates applicant’s effort to expedite prosecution in this application. However as explained above the claim limitations are not clear in its current state to overcome the reference. The Examiner advises applicant to contact the examiner for an interview to discuss potential novel language or feature within the specification and clarify over the teachings of the prior art to expedite prosecution).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171